 

Exhibit 10.3

 

AMENDED AND RESTATED CONSULTING AGREEMENT

 

THIS AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”), effective as
of the 1st day of January 2019 (the “A&R Effective Date”) is by and between Eric
Rowinsky, M.D., having an address set forth below (hereinafter referred to as
“Consultant”) and Fortress Biotech, Inc., a Delaware corporation, having offices
at 2 Gansevoort, 9th Floor, New York, NY 10014 (“Fortress”).

 

W I T N E S S E T H:

 

WHEREAS, Fortress and Advisor are party to that certain Consulting Agreement,
dated as of September 21, 2010 (the “Original Consulting Agreement”) and desire
to amend the Original Consulting Agreement to alter the payment and other
provisions thereof;

 

WHEREAS, Fortress desires to engage Consultant to continue to provide certain
advisory services on an independent contractor basis as described below, and
Consultant wishes to continue to provide such services to Fortress; and

 

WHEREAS, Fortress and Consultant desire to establish and document the terms and
conditions of such consulting relationship between them.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

Section 1. Term of Agreement. This Agreement shall remain in effect until
terminated as provided in Section 9 below.

 

Section 2. Services. Fortress appoints Consultant and Consultant hereby accepts
appointment as an independent contractor to perform consulting and advisory
services as may be requested by Fortress and agreed to by Consultant (the
“Services”).

 

Section 3. Compensation.

 

(a)   Fortress will pay Consultant $500 per hour (the “Fee”) for any amount of
time Consultant spends performing the Services pursuant to the terms hereof;
provided, however, that the Consultant shall not perform more than 500 hours in
the aggregate pursuant to this Agreement without the prior written consent of
Fortress.

 

(b)   Within thirty (30) days of performance of Services in a given month,
Consultant will provide Fortress with an invoice setting forth the actual number
of hours worked, activities undertaken, and itemization of all other
reimbursable costs incurred. Such invoices shall be payable within thirty (30)
days of receipt of the invoice and resolution of any issues concerning the
invoice.

 

(c)   Upon termination of this Agreement for any reason, Fortress will pay the
unpaid Fees that have accrued through the effective date of termination.

 



 

 

 

Section 4. Duties of Consultant. While engaged by Fortress, the Consultant
agrees to abide by the following requirements in connection with the Services:

 

(a)   Consultant agrees to faithfully, diligently, competently, and to the best
of his ability perform the Services, provided that Consultant will at all times
retain sole and absolute discretion and judgment in the manner and means of
carrying out the Services. Consultant will generally be able to perform the
Services pursuant to any schedule, provided that the Services are completed
within the time periods specified by Fortress, and Consultant will have no
obligation to follow any particular sequence in performing the Services.

 

(b)   Consultant will be responsible for his expenses incurred in connection
with the performance of the services described herein, including, without
limitation, the costs and expenses of any insurance, office space, and supplies,
as well as any applicable taxes, withholdings, contributions, fees or charges
levied or required by any governmental entity as a result of Consultant’s
performance of the Services, provided, however, that if Consultant is required
to travel in order to perform the Services, Fortress will reimburse Consultant
for such reasonable travel expenses incurred by Consultant provided that such
expenses are approved in advance by the Chief Executive Officer of Fortress or
his designee, and provided further that Consultant presents a detailed and
itemized account of such expenses along with proper documentation as Fortress
may request.

 

Section 5. Confidential Information and Inventions.

 

(a)   Consultant recognizes and acknowledges that in the course of his duties he
is likely to receive confidential or proprietary information owned by Fortress,
its affiliates or third parties with whom Fortress or any such affiliates has an
obligation of confidentiality. Accordingly, during and after the term of this
agreement, Consultant agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential Information (as defined below) owned by, or received by or on
behalf of, Fortress or any of its affiliates. “Confidential Information” shall
include, but shall not be limited to, confidential or proprietary scientific or
technical information, data, formulas and related concepts, business plans (both
current and under development), client lists, promotion and marketing programs,
trade secrets, or any other confidential or proprietary business information
relating to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of Fortress or of any
affiliate or client of Fortress. Consultant expressly acknowledges the
proprietary status of the Confidential Information and that the Confidential
Information constitutes a trade secret and/or protectable business interest of
Fortress. Consultant agrees: (i) not to use any such Confidential Information
for himself or others; (ii) not to take any Confidential Information or any
Fortress material (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) from any of Fortress’s offices; and (iii) not to disclose or publish any
Confidential Information, except as required in the performance of the Services
or authorized by Fortress.

 

(b)   Consultant agrees to return immediately all Confidential Information in
any for and all Fortress property (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) in his possession to Fortress upon request
and in any event immediately upon termination of this Agreement.

 



Page 2 of 8

 

 

(c)   Confidential Information shall not include any information that:

 

(i)    can be established, by written records, as already in Consultant’s
possession or control prior to the date of disclosure by Fortress;

 

(ii)   was or becomes generally available to the public other than as a result
of a disclosure by Consultant by reason of any default with respect to a
confidentiality obligation under this Agreement or otherwise between the
parties; or

 

(iii)  becomes available to Consultant from a source other than Fortress, its
agents, consultants or representatives, provided that such source is not
prohibited from disclosing such information by any confidentiality agreement or
other contractual, legal or fiduciary obligation of nondisclosure.

 

(d)   The restrictions in Section 5(b) above will not apply to any information
to the extent that Consultant is required to disclose such information by law,
provided that Consultant (i) notifies Fortress in writing of the existence and
terms of such obligation, (ii) gives Fortress a reasonable opportunity to seek a
protective or similar order to prevent or limit such disclosure, and (iii) only
discloses that information actually required to be disclosed.

 

(e)   The Consultant agrees that all inventions, discoveries, improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, made while performing the
Services, shall be the sole property of Fortress to the maximum extent permitted
by applicable law and, to the extent permitted by law, shall be “works made for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.
Section 101). Fortress shall be the sole owner of all patents, copyrights, trade
secret rights, and other intellectual property or other rights in connection
therewith. The Consultant hereby assigns to Fortress all right, title and
interest he may have or acquire in all such Inventions. The Consultant further
agrees to assist Fortress in every proper way (but at Fortress’s expense) to
obtain and from time to time enforce patents, copyrights or other rights on such
Inventions in any and all countries, and to that end the Consultant will execute
all documents necessary:

 

(i)    to apply for, obtain and vest in the name of Fortress alone (unless
Fortress otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(ii)   to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(f)    Consultant agrees that any breach of this Section 5 by Consultant would
cause irreparable damage to Fortress, and that monetary damages alone would not
be adequate to repair such harm. In the event of such breach or threatened
breach, Fortress shall have, in addition to any and all remedies at law and
without the posting of a bond or other security, the right to an injunction,
specific performance or other equitable relief necessary to prevent or redress
the violation of Consultant’s obligations under this Section. In the event that
an actual proceeding is brought in equity to enforce this Section, Consultant
shall not urge as a defense that there is an adequate remedy at law nor shall
Fortress be prevented from seeking any other remedies which may be available to
it.

 



Page 3 of 8

 

 

(g)   The provisions of this Section 5 shall survive any termination of this
Agreement.

 

(h)   Consultant is hereby notified that pursuant to the Defend Trade Secrets
Act of 2016, an individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(i) is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to his or her attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.

 

Section 6. Insider Trading. Consultant recognizes that in the course of his
duties hereunder, Consultant may receive from Fortress or others information
that may be considered "material, nonpublic information" concerning a public
company that is subject to the reporting requirements of the Securities and
Exchange Act of 1934, as amended. Consultant agrees NOT to:

 

(a)   buy or sell any security, option, bond or warrant of Fortress or any of
its affiliated companies while in possession of relevant material, nonpublic
information received from Fortress or others in connection herewith;

 

(b)   provide Fortress with information with respect to any public company that
may be considered material, nonpublic information; or

 

(c)   provide any person with material, nonpublic information, received from
Fortress, including any relative, associate, or other individual who intends to,
or may, (i) trade securities with respect to Fortress or any of its affiliated
companies which is the subject of such information, or (ii) otherwise directly
or indirectly benefit from such information.

 

Section 7. Representations and Warranties of Consultant.

 

(a)   Neither the execution or delivery of this Agreement nor the performance by
Consultant of his duties and other obligations hereunder violate or will violate
any statute, law, determination or award, or conflict with or constitute a
default or breach of any covenant or obligation under (whether immediately, upon
the giving of notice or lapse of time or both) any prior employment agreement,
contract, or other instrument to which Consultant is a party or by which he is
bound.

 

(b)   Consultant has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Consultant enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Consultant to execute and
deliver this Agreement or perform his duties and other obligations hereunder.

 



Page 4 of 8

 

 

Section 8. Consultant not an Employee. Fortress and Consultant hereby
acknowledge and agree that Consultant shall perform the services hereunder as an
independent contractor and not as an employee or agent of Fortress or any
Fortress affiliate. Consultant is not to represent that he is an employee of
Fortress or any Fortress affiliate under any circumstance. In addition, nothing
in this Agreement shall be construed as establishing any joint venture,
partnership or other business relationship between the parties hereto or
representing any commitment by either party to enter into any other agreement by
implication or otherwise except as specifically stated herein. Consultant shall
have no authority, express or implied, to bind Fortress or any Fortress
affiliate to any agreement, contract, or other commitment. Consultant will not
be an employee of Fortress for any purpose, including for purposes of the Fair
Labor Standards Act’s minimum wage and overtime provisions, nor any other
provision of federal, state, or local law applicable to employees. Further,
Consultant understands and agrees that he will not be entitled to any employment
benefits that may be made available by Fortress to its employees, including but
not limited to vacation pay, sick leave, retirement benefits, social security,
workers’ compensation, health or disability benefits, and unemployment insurance
benefits. Consultant will be solely responsible for all taxes, withholding and
other similar statutory obligations. Consultant further understands and agrees
that this Agreement is entered into by Fortress on a non-exclusive basis and
that Fortress and its affiliates remain free to deal with others and retain
other consultants, agents, employees, brokers, finders, etc. in the same or
similar capacity as Consultant has been retained at any time at their own
option.

 

Section 9. Termination.

 

(a)   This Agreement may be terminated by Consultant or Fortress upon three (3)
days’ prior written notice. Immediately upon receipt of such notice from
Fortress, Consultant shall institute such termination procedures as may be
specified in the notice and shall use his best efforts to minimize the cost to
Fortress resulting from such termination. In the event of such termination,
Fortress shall pay to Consultant reasonable charges for the work performed and
expenses incurred up to the notice of termination.

 

(b)   Upon termination, Consultant will provide Fortress with a report detailing
the work product and results of the work performed under the Agreement.

 

(c)   Termination of this Agreement shall not relieve either party of any
obligation to the other in respect of any other provisions of this Agreement
which by their nature are intended to survive termination.

 

(d)   Any Confidential Disclosure Agreements (“CDAs”) signed between Fortress
and Consultant shall remain in effect beyond the termination of this Agreement.

 



Page 5 of 8

 

 

Section 10. Miscellaneous.

 

(a)   Severability of Provisions. If any provision of this Agreement shall be
declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.

 

(b)   Entire Agreement; Modification; Amendment and Restatement. This Agreement
is the entire agreement of the parties relating to the subject matter hereof and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein.
No amendment or modification of this Agreement shall be valid unless made in
writing and signed by each of the parties hereto. This Agreement amends,
restates, supersedes and replaces the Original Consulting Agreement in its
entirety; as of the A&R Effective Date, the Original Consulting Agreement,
including for the avoidance of doubt and without limitation any termination fees
or guarantees that appeared therein, shall have no further force or effect. The
Parties acknowledge that all payments owing and payable under the Original
Consulting Agreement have, as of the date of full execution hereof, been paid
and satisfied in full.

 

(c)   Binding Effect. The rights, benefits, duties and obligations under this
Agreement shall inure to, and be binding upon, Fortress, its successors and
assigns, and upon Consultant and his legal representatives. This Agreement
constitutes a personal service agreement, and the performance of Consultant’s
obligations hereunder may not be transferred or assigned by Consultant without
the prior written consent of Fortress, and any such purported transfer or
assignment shall be null and void ab initio.

 

(d)   Third Party Beneficiaries. This Agreement is for the benefit of the
parties hereto and their successors and permitted assigns and is not intended to
confer upon any other person or entity any rights or remedies hereunder.

 

(e)   Non-Waiver. The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and said terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.

 

(f)    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without regard
to such State’s principles of conflict of laws. The parties hereby submit to the
exclusive jurisdiction of the state and federal courts sitting within the City,
County and State of New York for any disputes arising out of this Agreement.

 

(g)   Headings. The headings of the Sections are inserted for convenience of
reference only and shall not affect any interpretation of this Agreement.

 

(h)   Gender and Number. As used in this Agreement, the masculine, feminine or
neuter gender, and the singular or plural, shall be deemed to include the others
whenever and wherever the context so requires. Additionally, unless the context
requires otherwise, “or” is not exclusive.

 



Page 6 of 8

 

 

(i)Notices. Any notice given pursuant to this Agreement will be written and sent
to:

 

Fortress:   Consultant :       Fortress Biotech, Inc.   Eric Rowinsky, M.D.
Attn: Legal   215 E 73rd Street 2 Gansevoort, 9th Floor   New York, NY 10021 New
York, NY 10014    

 

 

Fortress Invoices to be sent to:

 

Fortress Biotech, Inc.

Attn: Accounts Payable

95 Sawyer Road, Suite 110

Waltham, MA 02453

Email: ap@fortressbiotech.com

 

 

[Signature page follows]

 



Page 7 of 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by proper
person thereunto duly authorized as of the date first above written.

 

  FORTRESS BIOTECH, INC.         By:                                   Name:
 Lindsay A. Rosenwald, M.D.   Title:  President & CEO          

Eric Rowinsky, M.D.

       

 



Page 8 of 8

 